Citation Nr: 0409619	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (M&ROC) 
in Wichita, Kansas, which, in relevant part, denied the veteran's 
claims for service connection for bilateral hand and knee 
disorders.  The veteran filed a timely appeal to these adverse 
determinations.

The Board notes that although the veteran had requested, and was 
scheduled for, a hearing before a Veterans Law Judge at the 
Board's Central Office on February 10, 2003, said request was 
withdrawn pursuant to a VA Form 21-4138, Statement in Support of 
Claim, received by VA from the veteran in December 2002.  See 38 
C.F.R. §§ 19.75, 20.703, 20.704 (2003).  The veteran's claim is 
now properly before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 2000.
 
2.  The veteran's claims file does not contain competent medical 
evidence of a current bilateral hand disorder.

3.  The veteran's claims file does not contain competent medical 
evidence of a current bilateral knee disorder.






CONCLUSIONS OF LAW

1.  A bilateral hand disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003). 

2.  A bilateral knee disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed his 
claim for VA benefits in this case after that date, in June 2001.  
Thus, the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate his service connection 
claims, as well as notice of the specific legal criteria necessary 
to substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated in 
February 2002, in the statement of the case (SOC) issued in July 
2002, and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to the 
veteran dated in October 2001, the RO provided the veteran with 
detailed information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed from 
the veteran versus what evidence VA would attempt to procure.  The 
Board finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his representative 
further plainly show through their statements and submissions of 
evidence that the veteran understands the nature of the evidence 
needed to substantiate his claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this time, 
all relevant facts have been properly developed with respect to 
the issues on appeal, and that all relevant evidence necessary for 
an equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes the veteran's service 
medical records, the report of a VA examination, and several 
personal statements made by the veteran in support of his claim.  
The RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the evidence 
required to substantiate his claims.  In the VCAA letter described 
above, sent to the veteran in October 2001, the M&ROC asked the 
veteran to complete, sign and return an enclosed a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each doctor or hospital where 
he had been treated for his claimed disabilities.  In November 
2001, the veteran returned this form stating simply "See service 
medical records" for all treatment information, thus indicating 
that there were no outstanding medical records to be obtained.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims and 
that additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Service connection generally requires:  (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical etiology 
or a medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not competent to 
offer medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
established on the basis of § 3.303(b) if the condition observed 
during service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he incurred bilateral hand and knee 
disorders in service.  A review of the veteran's 20 years of 
service medical records, including the reports of a January 2001 
discharge medical examination, shows no evidence of any recorded 
diagnoses of, or treatment for, a disorder of either hand.  
Further, as described below, such records contain only one 
recorded complaint, in pertinent part, of aching pain and popping 
noises in the hands.  

The veteran's service medical records indicate that in May 1987, 
he was seen for an injury to the left knee which was reportedly 
incurred while jogging two weeks earlier, at which time he tripped 
and fell, landing on his left knee.  The veteran complained of 
swelling and tightness in the knee since that time.  Following an 
examination, the examiner rendered a diagnosis of a bruised knee.  
The veteran reportedly did not want any medications, and the 
examiner concluded that the veteran "has no major problems with 
knee, no duty impairment."

The remainder of the veteran's service medical records are 
negative for any recorded evidence of complaints or diagnoses of, 
or treatment for, knee problems until just prior to discharge, at 
which time a January 23, 2001 treatment record indicates that the 
veteran complained primarily of onychomycosis, ankle popping, 
occasional mid-back pain, left shoulder and right elbow pain, and 
neck pain.  It was also noted that he had "more pain in the 
knees," but no problems running.  Physical examination revealed 
the veteran's knees and ankles to be within normal limits 
bilaterally.  The examiner rendered a relevant diagnosis of 
occasional knee/ankle discomfort with no sign of degenerative 
joint disease or trauma.  Follow-up examinations were recommended 
for the complaints of neck, shoulder, elbow and back pain, but not 
the knees.

The Board observes that the veteran has also submitted an 
Individual Sick Slip, dated the same day as the January 23, 2001 
treatment record above, noting, among other things, "aching pain 
and popping noises in ankles, knees, hands (4 years)."  It appears 
that this sick slip served as an initial intake and referral form 
for the physician, as no disposition was indicated, and a notation 
indicated that the veteran had an appointment with Dr. C. Smith 
later that day.  The Board observes that Dr. Smith is the 
physician who conducted the January 23, 2001 inservice examination 
of the veteran, finding no knee abnormality, and diagnosing 
occasional knee/ankle discomfort with no sign of degenerative 
joint disease or trauma.

At the time of the veteran's pre-retirement Report of Medical 
History a few days later in January 2001, the examiner noted the 
veteran's complaints of chronic pain in multiple joints, including 
both knees.  However, the actual Report of Medical Examination, 
conducted the same day, did not note any knee problems or indicate 
any relevant diagnoses.

The only post-service medical evidence consists of the report of a 
VA general medical examination conducted in October 2001.  At the 
time of this examination, the veteran complained of a constant 
dull ache in his hands at an intensity of 1 out of 10, with 
intermittent stiffness.  He denied any swelling or redness, and 
stated that he did not have any difficulty with gripping objects.  
He reported popping in the joints with use.  He denied any injury 
or surgery, and reported that it did not interfere with activities 
of daily living.  He reported no current treatment of either hand.

On physical examination of the hands, there was no pain on 
palpation, no edema or redness of joints, and grip was 5 out of 5 
bilaterally.  Opposition was normal.  Bilateral hand x-rays were 
negative for any abnormality.  The examiner did not render a 
diagnosis of any abnormality of either hand.

Regarding the veteran's knees, the veteran complained of a 
constant dull ache, rated 1 out of 10 in intensity.  He denied any 
locking, instability, swelling, redness or stiffness.  He reported 
a popping noise which was most noticeable when he walked stairs.  
He denied any injury or surgery or any current treatment.  

On physical examination of the knees, there was no edema, 
erythema, or increased warmth present.  Drawer's sign was negative 
bilaterally, and there was no pain with palpation.  The veteran's 
right knee showed some crepitus with movement of the patella, with 
range of motion measured at 95 degrees of flexion and 180 degrees 
of extension.  Range of motion of the veteran's left knee was 
measured at 105 degrees of flexion and 180 degrees of extension.  
X-rays of both knees were normal.  The examiner did not render a 
diagnosis of any abnormality of either knee.

In light of the essentially normal findings on clinical and x-ray 
examinations and the lack of a diagnosis of any disorder of either 
hand or either knee at any time, either in service or thereafter, 
the Board determines that the preponderance of the evidence 
indicates that the veteran does not currently suffer from either 
bilateral hand or bilateral knee disorders.  As a valid service 
connection claim requires medical evidence of a current 
disability, the veteran's claims for service connection for 
bilateral hand and knee disorders must be denied.  The Court has 
held that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both of a 
service-connected disease or injury and a present disability which 
is attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

In reaching this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral knee disorder is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



